Citation Nr: 0802828	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-35 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for essential 
thrombocythemia (claimed as myeloproliferative disorder), to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION


The veteran served on active duty from July 1967 to May 1970.  
His service records show that his military decorations 
include the Vietnam Service Medal and the Combat Action 
Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO denied 
service connection for essential thrombocythemia ( claimed as 
myeloproliferative disorder), to include as due to herbicide 
exposure.  In June 2005, the appellant filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2005, and the appellant filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in September 2005.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  As the veteran had active service in the Republic of 
Vietnam during the Vietnam era, he is presumed to have been 
exposed to herbicide agents, including Agent Orange.

3.  The disability claimed as a myeloproliferative disorder 
has been diagnosed as essential thrombocythemia, a disease 
which is not among those recognized by the VA Secretary as 
associated with herbicides exposure.

4.  Essential thrombocythemia was not shown in service or for 
many years thereafter, and there is no persuasive medical 
evidence or opinion of a medical relationship, or nexus, 
between the diagnosed disability and service, to include any 
herbicides exposure therein.




CONCLUSION OF LAW

The criteria for service connection for essential 
thrombocythemia (claimed as a myeloproliferative disorder), 
to include as due to herbicide exposure, are not met. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 4.7 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In a pre-rating letter dated June 2004, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  Hence, the aforementioned letter 
meets Pelegrini's content of notice requirements, as well as 
the VCAA's timing of notice requirement.

Although the RO has not provided to the appellant information 
as to the assignment of disability ratings or effective 
dates, consistent with Dingess/Hartman, on these facts, the 
lack of such notice is not shown to prejudice the veteran.  
As the Board's decision herein denies the claim for service 
connection, no disability rating or effective date is being, 
or is to be, assigned; hence, there is no possibility of 
prejudice to the appellant under the requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file includes the 
veteran's service medical records, private medical records 
dated from October 1997 to May 2004, and written statements 
from the veteran's private physicians, Drs. S.J.P. and 
G.N.B., dated July 2004 and October 2004, respectively.  Also 
of record and considered in connection with the claim are 
various written statements provided by the veteran and by his 
representative, on his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type II diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  

The veteran's service record reflects his service in the 
United States Marine Corps in the Republic of Vietnam, during 
the Vietnam Era, during which he was decorated with the 
Combat Action Ribbon for participation in armed combat 
against enemy forces.  Thus, the veteran is presumed to have 
been exposed to herbicides, to include Agent Orange.  See 38 
C.F.R. § 3.307(a)(6)(iii).  However, the diagnosed disability 
in this case-essential thrombocythemia-is not listed in 38 
C.F.R. § 3.309(e) as among  the diseases presumed to be 
associated with herbicdes exposure.  As such, there is no 
basis for a presumption of service connection based on such 
exposure.   

Notwithstanding the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), service connection for a disability claimed as 
due to exposure to Agent Orange may be established by showing 
that a disorder resulting in disability or death was in fact 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303.  In this case, however, the 
record does not provide any other basis for the grant of 
service connection for essential thrombocythemia.

The veteran's service medical records reflect that normal 
serological findings were obtained in blood tests conducted 
during his enlistment examination in July 1967 and separation 
examination in May 1970.  Hence, no essential thrombocythemia 
was shown in service.

Additionally, the veteran's post-service private medical 
records, for the period from October 1997 to May 2004, show 
that essential thrombocythemia was not diagnosed until many 
years after service in November 1997, based on clinical 
findings obtained on blood tests performed in October 1997.  
These records include no comment or opinion as to the 
etiology of the diagnosed disability.

In this appeal, the veteran has submitted two written 
statements from his private treating physicians, apparently, 
for the purpose of establishing a medical nexus between the 
diagnosed disability and service; however, the Board finds 
that neither opinion provides persuasive support for the 
claim.  

In a July 2004 letter, Dr. S.J.P stated the following:  

"Myeloproliferative disorders and other blood 
disorders have been associated with some toxin 
exposure and because of (the veteran's) service in 
Viet Nam, I would appreciate investigation into 
whether or not this is associated."

The Board notes that Dr. S.J.P.'s statement only provides a 
vague reference of how myeloproliferative disorders and other 
blood disorders of this sort have been associated to exposure 
to an unspecified "toxin," but it does not address the 
veteran's specific case in this regard, nor does it otherwise 
link his diagnosed essential thrombocythemia with exposure to 
herbicides during his service in Vietnam.  If anything, the 
physician's statement is a request for an opinion addressing 
the relationship between blood disease and service, while not 
constituting such an opinion in and of itself.  As such, this 
statement does not provide probative medical nexus opinion 
evidence.

Additionally, in a October 2004 record, Dr. G.N.B. stated the 
following:

"(The veteran) was involved in military action.  
He may have been exposed to some toxic chemicals.  
He has developed essential thrombocytosis which is 
a myeloproliferativedisorder (sic).  It is 
conceivable that this may be related to exposure 
during military duty."

As with Dr S.J.B's statement, Dr. G.N.B.'s reference to 
"toxic chemicals" is vague, and is not a direct reference 
to Agent Orange or other herbicides.  Moreover, the comment 
that  is "conceivable" (which is to say that it is 
possible) that the veteran's blood disease may have been due 
to in-service exposure to unspecified "toxic chemicals" is 
too speculative to establish a link between the veteran's 
essential thrombocytosis and service.  See Obert v. Brown, 5 
Vet. App. 30 (1993).  Opinions express is terms of "may" 
also imply "may not" and hence, are not helpful in 
resolving the medical nexus question.  Id.  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  For these 
reasons, this opinion likewise provides no persuasive 
evidence of a nexus between the diagnosed disability and 
service.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's and his 
representative's written assertions; however, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, the claim turns on the medical matter of 
medical relationship, or causation-a matter within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the claim for service connection 
for essential thrombocythemia (claimed as a 
myeloproliferative disorder), to include as due to herbicide 
exposure, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for essential thrombocythemia (claimed as 
a myeloproliferative disorder) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


